DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 11,384,865. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pattie US 2005/0211847 (hereinafter Pattie) in view of Sullivan US (hereinafter Sullivan).
Re. Cl. 1, Pattie discloses: The combination (see Fig. 1b) of a mounting clip (18, Fig. 1b) having a mounting block (see flat surface of 18 with 52 located thereon, Fig. 1b) thereon, a pair of walls (see annotated figure 3) extending in parallel on opposite sides of said mounting block and pair of lips (see annotated figure 3), each said lip extending from a respective wall of said pair of walls towards the other of said pair of walls (see Fig. 4); and a clamp (20’s and 24, Fig. 1b) releasably mounted in said mounting clip (see Fig. 1b), said clamp having a pair of arcuate jaws (see Fig. 1b, created by 28), at least one of said jaws being seated on said mounting block (see Fig. 1b) and having a groove (see Fig. 4, portion where 42 engage on 20) on each side thereof receiving a respective lip of said mounting clip (see Fig. 4).
Re. Cl. 1, Pattie does not disclose that the groove is arcuate to receive a respective lip of said mounting clip.  Sullivan discloses a combination (A, Fig. 3) between a mounting clip (11, Fig. 3) and a clamp (1-2, Fig. 3) wherein the clamp is releasably mounted in said mounting clip (see Fig. 5, by reversing the motion shown), said clamp having an arcuate groove (see 10,  Fig. 2, the groove 10 is arcuate as shown in 2-4) on each side thereof (see Fig. 2-3, the arcuate groove is located on each left and right side of 2) receiving a respective lip of said mounting clip (see Fig. 3, receiving lip of 11 as shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove of Pattie to be arcuate to engage the lips as disclosed by Sullivan since Sullivan states that such a modification enables the user to initially position the clamp above the intended position on the mounting clip and then inserted into the mounting clip to install the clamp (Paragraph 0027, Lines 1-15).  Such a modification would enable the user to not have to slide the clamp into position which could become tricky due to tolerance differences or frictional forces.  Furthermore, such a modification would provide a more secure connection between the clip and the clamp which would prevent the holes in the clip of Pattie (52, Fig. 1b) from being misaligned with clamp portions (20). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pattie in view of Sullivan as applied to claim 1 above, and further in view of Heims US 9303792 (hereinafter Heims).
Re. Cl. 5, Pattie discloses that the mounting clip is made out of any suitable material (Paragraph 0037, Lines 1-5) and said clamp is made of plastic (Paragraph 0034, Lines 1-3) but does not specifically disclose the suitable material is plastic.  Heims discloses that it is known to use plastic material to rails of a mounting clip (13, Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the mounting clip in Pattie to be plastic as disclosed by Heims since Pattie states that any suitable material can be used and Heims discloses plastic is a suitable material for a rail (Col. 6, Lines 30-32). 
Allowable Subject Matter
Claims 2-4 and 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-17 are allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buck US 2002/0063190, Satucci US 3637177 and Van Der Mik US 2018/0031149 disclose other known clamp assemblies which are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632